Title: To Thomas Jefferson from John Vaughan, 1 August 1803
From: Vaughan, John
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Philad. 1 Augt 1803
          
          M Dufief having applied to me to assist him in procuring D Priestlys Harmony for you, I took considerable pains to get it, without Success. As I thought it probable Mr Priestly might have a Copy, I requested him to Spare it, I inadvertently mentioned your name, & have received a Copy not from him, but from Dr Priestly, who requests you will favor him by the acceptance of it—Mr Dufief being out of Town, I wish to know whether any person here has directions how to forward such objects to you, Should I in the interim meet with a Safe opportunity to Washington, I shall Send it forward
          I remain with respect Dr Sir Your obt Serv
          
            
              Jn Vaughan
            
          
        